Citation Nr: 1513158	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  11-08 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability, as secondary to service-connected right ankle disability.

2.  Entitlement to service connection for an acquired psychiatric disability, as secondary to service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force October 2006 to December 2006.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

A claim for depression has been expanded to include all currently diagnosed psychiatric disorders; the Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has reviewed the Veteran's paper claims file as well as the electronic records in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a back disability and for an acquired psychiatric disability, both secondary to his service-connected right ankle disability.  He contends that his back condition was caused by his service-connected right ankle disability, and that the physical limitation has made him depressed.  

Regarding the claim for service connection for a back disability, the Veteran underwent a VA examination in February 2010.  The Veteran was diagnosed with lumbar myositis and mild degenerative joint disease, L5-S1.  The examiner found that the Veteran's back condition was "not likely secondary to service-connected right ankle sprain."  The examiner then stated that "no biomechanical factors identified which would cause or contribute to his low back condition."  However, the examiner fails to provide any explanation for his conclusion, and does not consider the Veteran's statements of having lower back pain months after leaving service.  The examiner also did not address whether the Veteran's back disability was aggravated by his service-connected right ankle condition.  Therefore, the Board finds that the VA examiner's opinion is inadequate, and that a new examination and medical opinion, is warranted.

The Veteran also underwent a VA examination in February 2010 in conjunction with his claim for service connection for an acquired psychiatric disorder.  The examiner diagnosed the Veteran with depressive disorder, NOS, and found that it was not caused by or the result of his service-connected right ankle condition.  The rationale provided was that the Veteran stopped taking his medication for his lower back and ankle pain, and that he was able to ambulate independently, help with chores, run errands, and entertain himself navigating on the internet.  However, while the examiner discussed the Veteran's right ankle condition, she failed to provide any real rationale for her negative opinion.  Furthermore, the examiner did not address whether the Veteran's psychiatric disability was aggravated by his service-connected right ankle condition.  Therefore, a new VA examination and opinion is warranted. 

Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, new VA examinations with respect to the Veteran's claims for service connection for a back disability and for an acquired psychiatric disability are warranted.

Finally, as the Veteran has stated that he receives continuing VA treatment, updated VA treatment records should be obtained and associated with the claims file.




Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA Caribbean Healthcare System, as well as any other VA facility identified by the Veteran or in the record, for the period of November 2011 to the present.

2.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of his back disability.   The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

The examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed back disability is a) related to his active service; or b) was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected right ankle condition.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  In rendering these opinions, the examiner should acknowledge the medical evidence of record, as well as the Veteran's lay statements regarding onset and continuity of symptomatology, and any other relevant information.

3.  Schedule the Veteran for a VA mental disorders examination.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies (including a mental status examination) should be performed. 

a)  The examiner should identify the Veteran's currently diagnosed psychiatric disorders.  The presence or absence of depressive disorder should be discussed.

b)  The examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed psychiatric disorder disability is a) related to his active service; or b) was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected right ankle condition.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  In rendering these opinions, the examiner should acknowledge the medical evidence of record, as well as the Veteran's lay statements, and any other relevant information.

4.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




